Citation Nr: 1611741	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-35 636	)	DATE
	)
	)

On appeal from the
Department of Vetera ns Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from September 27, 2007, to April 28, 2008, for residuals of prostate cancer.
 
2.  Entitlement to a an initial rating in excess of 30-percent disabling from December 15, 2006 to April 27, 2008, and in excess of 50 percent from April 2008 to February 11, 2013, for posttraumatic stress disorder with depression (PTSD).  
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (the Board) is from April 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2008 decision, the Cleveland, Ohio RO granted service connection for residuals of prostate cancer, status post prostatectomy, and assigned an initial 100 percent rating retroactively effective from December 15, 2006, the date of receipt of the claim, for the therapeutic and initial recovery phases for the prostate cancer.  The RO also granted a 10 percent rating as of September 1, 2007 for residuals of prostate cancer.  Finally, the RO granted service connection for PTSD and assigned an initial 30 percent rating, also retroactively effective from December 15, 2006, the date of receipt of the claim.  In the December 2009 decision, the Chicago, Illinois RO denied TDIU.  The Chicago, Illinois RO currently has jurisdiction over the file.

During the pendency of the appeal, in a rating decision in July 2009, the RO increased the rating for prostate cancer from 10 percent to 60 percent, effective April 28, 2008.  The RO also increased the rating for the PTSD with depression from 30 to 50 percent as of December 10, 2008.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2013, the Board issued a decision denying the Veteran's claim for higher rating for prostate cancer residuals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2013, the Court vacated and remanded the Board's decision for compliance with the instructions in a Joint Motion by the Veteran and the Secretary.  

The January 2013 Board decision also remanded the claims for higher ratings for PTSD (initially rated as 30-percent disabling from December 15, 2006 to April 27, 2008, and as 50-percent disabling since April 28, 2008) and TDIU for further development.  As a result, in an August 2013 rating decision, the RO assigned a 70 percent rating for PTSD with depression effective February 11, 2013.  Again, it is presumed the Veteran is seeking an even higher rating.  See AB, 6 Vet. App. at 38-39.

In June 2014, the Board remanded all claims currently before the Board.  In its remand, the Board directed the RO to request the Veteran to submit or authorize VA to obtain medical records from private medical providers and to provide VA examinations for medical opinions.  The RO sent a letter to the Veteran requesting the records of the private medical providers and the Veteran's attorney provided the requested material in December 2015.  The Veteran received the VA examinations in November and December 2014.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes on the most recent supplemental statement of the case, dated in December 2014, the RO adjudicated whether the Veteran was entitled to a rating higher than 60 percent for residuals of prostate cancer since April 28, 2008.  As noted, the issue is whether the Veteran was entitled to a rating higher than 60 percent for residuals of prostate cancer before April 28, 2008.  Thus, it appears the RO never readjudicate the issue before the Board, but the Veteran's attorney waived adjudication by the RO in writing in December 2015.  

Following the issuance of the supplemental statement of the case in December 2014, the Veteran's attorney submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Following expiration of the initial temporary 100 percent evaluation from September 1, 2007 to April 27, 2008, there is no evidence of local reoccurrence of prostate cancer or metastasis, or evidence of a voiding dysfunction requiring the use of absorbent materials; the Veteran's voiding dysfunction consisted of mild stress incontinence without use of absorbent pads; he would urinate every three to four hours during the day and one to two times at night.

2.  Resolving all doubt in the Veteran's favor, the competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of prostate cancer from September 1, 2007 to April 27, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.3, 4.115a; 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for entitlement to total disability based upon individual unemployability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

 Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

As to the claim for a higher rating for the residuals of prostate cancer, where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in December 2008 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for prostate cancer.  

As the claim of total disability based upon individual unemployability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary

Duty to Assist for an Increased Rating for Prostate Cancer

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in February 2008.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Increased Rating for Prostate Cancer

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100-percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.  To put it another way, Diagnostic Code 7528 contemplates that, once therapeutic procedures have ceased, there is a reduction in disability evaluations to cover only those aftereffects of the prostate cancer and therapeutic procedures that adversely affect the Veteran's ability to function under the ordinary conditions of daily life.  Thus, a reduction of the evaluation is expected once there is no reoccurrence and the disability is rated on the residuals.  Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010).

As noted, the Veteran received a 100 percent rating that lasted for the 6 month period following the prostate surgery.  By all available medical evidence, there was no local recurrence or metastasis of the neoplasm, and therefore no basis for continuation of the 100 percent rating based on the manifestation of original cancerous pathology.  Under the rating criteria, therefore, after expiration of the temporary 100 percent evaluation, any rating from September 1, 2007 must be based upon either voiding dysfunction or renal dysfunction, whichever is predominant.  The Veteran's prostate cancer residuals have resulted predominantly, if not exclusively, in a voiding dysfunction.  There is no medical evidence that the Veteran suffers from or exhibited signs or symptoms of renal dysfunction or urinary tract infections.  Therefore, the Board will evaluate his disability as a voiding dysfunction as required under the schedular criteria.  

Urine leakage includes continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, and the criteria for a compensable rating, 20 percent, is the wearing of absorbent materials that must be changed less than two times per day.  If the Veteran must use absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted if the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

As for frequency, the criteria for a compensable rating, 10 percent, are daytime voiding with intervals between two or three hours or voiding two times a night.  The criteria for a 20 percent rating are daytime voiding with intervals between one and two hours, or voiding three to four times per night.  Daytime voiding intervals less than one hour, or; awakening to void five or more times per night results in a 40 percent rating.

As for obstructed voiding, the criteria for a compensable rating, 10 percent, are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilation every two to three months.  The criteria for a 30 percent rating, the maximum rating allowed, are urinary retention requiring intermittent or continuous catheterization.

Facts

In November 2006, the Veteran was diagnosed with prostate cancer.  In February 2007, the Veteran underwent in a prostatectomy procedure.  An April 2007 follow-up treatment note from a urology clinic indicated that the Veteran overall was recovering well.  He no longer had pain and felt his incision had healed well.  In terms of urinary control, this was improving.  He had had occasional leakage upon standing, but no longer wore any pads for this.  He described his urinary stream as fine.

In October 2007, the Veteran reported to his caregivers at the University of Wisconsin that his urinary stream, was good, continence excellent, and he was not wearing any pads.

The Veteran underwent VA genitourinary examination in February 2008, where the VA examiner noted that his PSA (prostate specific antigen) levels since surgery had been undetectable.  The Veteran reported that immediately after the prostatectomy procedure he had some symptoms of bowel urgency, but they had resolved.  He had some mild urine leakage when he coughed, strained or lifted heavy objects.  He did not use any incontinence pads and had not required any catheterization.  The Veteran had not been hospitalized for kidney problems.  He urinated every three to four hours during the day, and one to two times at night.  He had no apparent vocational limitations due to his prostate cancer residuals.  A physical examination did not reveal any additional abnormalities.  The diagnosis was of prostate cancer, currently in remission, and mild urinary stress incontinence associated with his prostate cancer and treatment.  (The VA examiner also noted erectile dysfunction but the Veteran is already separately service connected for that disability).

In March 2008, at a follow-up visit at the University of Wisconsin, the Veteran reported his continence has been very good and reported very rare stress incontinence.  His urinary stream is very good.

On April 2008, the RO received correspondence from the Veteran reported that he manifested voiding in intervals of less than one to two hours.  

Another VA examination was completed in March 2009, at which time the Veteran reported, in relevant part, that there was no renal/kidney dysfunction and he was not on dialysis.  His weight was stable.  He continued to have urinary incontinence.   He stated that this was continuous.  He had to use five absorbable pads a day.  He was taking Detrol 4mg daily at night which he felt was helping, and he tolerated.  He would urinate every 30 to 45 minutes during the day and get up two times a night.

As noted, after the Board initially denied the claims for higher ratings for the residuals of prostate cancer, the Veteran appealed to the Court and in November 2013, the Court granted a joint motion vacating and remanding that portion of the Board's decision to consider whether the Veteran is entitled to a rating of 60 percent before April 28, 2008, the current effective date for the 60 percent rating for prostate cancer residuals.  The Joint Motion and Order did not disturb the initial 100 percent rating for the therapeutic and initial recovery phases of prostate cancer or the 60 percent rating since April 28, 2008.  Essentially, the only issue now before the Board is whether the Veteran is entitled to a rating higher than 10 percent for the period from September 27, 2007 (when the 10 percent rating became effective) to April 28, 2008 (when the 60 percent rating became effective).

After a thorough review of the evidence, the Board has determined the Veteran is entitled to a rating of 10 percent for the period from September 27, 2007, to April 28, 2008.  The Board notes there are no medical records regarding the Veteran's prostate cancer residuals for this period other than the February 2008 VA examination and two notes from the University of Wisconsin.  In that examination and the notes, the Veteran did not use any absorbent pads at all.  Therefore, a higher rating based upon urinary leakage is not warranted.  There also is no evidence for obstructed voiding, especially the need for intermittent or continuous catheterization.  That leaves rating the Veteran's disability based upon urinary frequency.  The only evidence, lay or medical, quantifying the Veteran's urinary frequency is, again, the February 2008 VA examination, which the Veteran reported at that time that he urinated every three to four hours during the day, and one to two times at night.  The Board finds that the Veteran's disability picture meets the schedular criteria for a 10 percent rating in that his daytime voiding appears to be at or less frequent than two to three hour intervals, although his night time voiding equates to the schedular criteria of 10 percent for nighttime voiding frequency.  On the other hand, there is no evidence the Veteran's daytime voiding frequency equals intervals between one and two hours during the day or three to four times at night.  

The Board recognizes that the Veteran reported an increase in severity in his residuals from prostate cancer in April 2008, but did not report when that increase occurred.  As noted above, the only evidence for the period from September 2007 to the date VA received the Veteran's April 2008 letter advising of the increased severity of his disability is the VA examination and the notes from the University of Wisconsin, all of which present consistent evidence.  The Veteran's attorney points to medical records dated more than a year after April 2008 as evidence that the Veteran's level of severity worsened to the level warranting a 60 percent rating.  The Board finds that even after resolving all doubt in the Veteran's favor, it would be speculation and cannot be reasonably inferred that the medical providers were talking about the September 2007 to April 2008 time period since both notes occurred at or shortly after the Veteran lost his job in September 2009.  The providers may have been referring to the nearly one and a year period after April 2008 while the Veteran was still working.  

The effective date of an award for an increase is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.40 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  There is no medical or lay evidence or is otherwise factually ascertainable during the period in question that the Veteran's voiding frequency changed or he began using pads before April 28, 2008.  Therefore, the Board concludes a rating higher than 10 percent from September 2007 to April 28, 2008 is not warranted.

For these reasons, the preponderance of the evidence is against a rating higher than 10 percent for residuals of prostate cancer at any time during the period from September 2007 to April 28, 2008, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, a frequent need to void, and incontinence, which are contemplated by the Rating Schedule, and the application of 38 C.F.R. §§ 4.115b, Diagnostic Code 7528 and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Claim for Total Disability Based Upon Individual Unemployability (TDIU)

The Veteran contends that he is entitled to TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 
The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability). The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Facts and Analysis

The Veteran is currently service- connected for prostate cancer residuals at 60 percent and for PTSD, currently rated at 70 percent.  He is also service connected for tinnitus, which is rated at the maximum rating of 10 percent.  The Veteran is also service-connected for the following disabilities, which are rated as noncompensable: erectile dysfunction, and bilateral hearing loss.  His total combined rating is currently 90 percent.  

The Veteran's combined disability rating since February 2013 has been 90 percent after a rating decision in June 2013 increased the evaluation for the Veteran's PTSD.  Before that time, the Veteran's combined rating of service connected disabilities was 90 percent, effective September 2008, and his prostate cancer residual disability alone has been rated at 40 percent or higher since September 2008.

The evidence establishes that the Veteran had worked a long time as a heavy equipment mechanic until his employer closed the plant in September 2009.  Since that time, the Veteran has been unemployed.  His highest level of education is high school.  

As noted above, the Veteran's residuals from prostate cancer has resulted in voiding frequency intervals of less than one to two hours, along the lines of every 30 to 45 minutes during the day.  He had to use five absorbable pads a day.  By November 2009, the Veteran used from 5 to 7 pads a day.  He urinated up to two to three times a night but medication helps with that aspect.  His last employer was not happy that he needed to use the bathroom so frequently and he has been told by potential employers that his urinary issues prohibit him from the positions he has considered.  He believes his continued symptoms prevent him from doing anything else.  The examiner believed the Veteran's disability to employment limited to an employer willing to allow for frequent bathroom breaks.   

When the Veteran filed his claim in September 2009, he stated that every time he applied for employment, he is not offered a job because of both his prostate cancer and PTSD.  
 
In October 2009, the Veteran reported he was having more and more flashbacks.  In addition, he wakes up several times at night fully alert.  This is in  addition to any time he must get up to use the bathroom.  As a result, he gets very little sleep and he is lethargic and rundown all the time.  A treatment note that month by his health care provider recorded the Veteran's report that medication did not help his mental health symptoms.  He loses patience at the simplest things and does not want to get involved.  He complained of a lack of drive, a lack of ability to complete jobs, and he is easily frustrated.  

In August 2010, the Veteran reported his voiding dysfunction was so bad, the urine starts to flow before he can get his pants down.  He avoided people, functions, or travel due to fear he will wet himself.  As to his PTSD and depression, his sleep disturbances resulted in feeling exhausted during the day, which in turn resulted in flashbacks.  He also must stop and sit down sometimes for hours when he is under stress.  He believes there are times he does not show good judgment and wonders if he should be driving.  He stated that in regard to employment, he needs constant bathroom breaks and as a result, he could not perform the only job he has ever done in his life.  He was unsuccessful with computer classes.  

In November 2009, the Veteran reported in a VA examination that since his employer closed the plant, he found his symptoms had increased.  He has attempted to look for work but it has been almost impossible and the Veteran felt he had a lot of strikes against him.  The Veteran had some suicidal thoughts when he gets upset or things do not go right but denied any significant suicidal ideation, plan, or intent.  He had depression which was ongoing as he had too much time in his hands.  He also had decreased energy, interest and motivation.  The Veteran also reported irritability but no homicidal thoughts.  The examiner concluded the Veteran's PTSD and depression were both of moderate severity. 

In May 2012, the Veteran reported struggling with anxiety and panic attacks, particularly when driving or with triggers. He also reported irritability and anger outbursts.  

At a VA examination in February 2013, the Veteran was still using absorbent material, changed greater than four times a day.  He had a daytime voiding between 1-2 hours.  At night, he awoke to use the bathroom 3-4 times a night.  The Veteran also reported problems with his memory as well as a balance problem, and the Veteran had a planned evaluation at the May Clinic to determine if he was suffering from Lewy body dementia.  His sleep was still poor and he had 4 hours sleep at a maximum. He had a depressed mood and anxiety but there were no signs of aggressive behavior.  Nevertheless, the Veteran had difficulties adapting to stressful circumstances.  The examiner stated his memory problems and visual hallucinations were suspected to be symptoms of the Lewy body dementia.  

In November, 2014, a VA mental health examiner concluded that the Veteran's PTSD and depression disabilities were mild with an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally performing satisfactory function.  

By November 2014, the Veteran was no longer having hallucinations.

In December 2014, a VA examiner concluded the residuals from prostate cancer do not preclude employment as long as he works near a bathroom.  

In February 2015, the Veteran reported medication did not help with his urinary symptoms.  He used the bathroom about once an hour.  At night, sometimes he wakes up to use the bathroom 5 to 6 times a night, although sometimes it is only once during the night.

In July 2015, the Veteran stated he gets depressed often and does not care.  Nothing excites him.  If someone stands near him, he gets paranoid.  He has nightmares 1-2 times a week.  He is hypervigilant and startled by loud noises.  He does not have any suicidal or homicidal ideation but has suicidal thoughts off and on.  

In December 2015, VA received statements from the Veteran's wife and friends.  The wife describes her husband as antisocial and also has hallucinations.  At one point, for a three month period, he believed he was being sent back to Vietnam.  His friends, also former co-workers noted that the Veteran's behavior changed after the plant closed and he became a recluse.  In addition, S. R. reported that even though various friends tried to assist the Veteran in getting a new job, efforts were unsuccessful because the Veteran's medications made him drowsy.  

Analysis

Initially, the Board notes that the Veteran's attorney argues the Mayo Clinic apparently eliminated Lewy body dementia as a cause of some of the Veteran's symptoms, citing a June 2014 treatment note.  Based upon the Board's review, the note is not clear and appears to only record that the Veteran did not exhibit any signs or symptoms of Lewy body dementia while he was there.  In any event, for the purposes of this decision, the Board has taken care to not to distinguish between manifestations of service-connected and nonservice-connected disabilities in the absence of medical evidence which clearly does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


The Board finds that the evidence supports granting the Veteran's TDIU claim. 

"Substantially gainful employment" is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the Veteran's case, the evidence reflects that his education and training has equipped him only for work as a mechanic or other labor intensive positions which are now precluded by both his PTSD and his residuals of prostate cancer.  In particular, the Board finds the residuals of prostate cancer affect not only him in physical labor, but sedentary position as well.  The Veteran's frequent need for a bathroom effectively diminishes his ability to work in any kind of environment without a significant accommodation to his disability.  The Board finds the fact he must have a position near a bathroom limits, if not completely eliminates, any position of gainful employment.  Further, his mental health disability limits him even further because the Veteran's fatigue would severely affect his occupational functioning.  While the Veteran does not currently have a problem with aggression, he does report irritability and losing patience easily.  Thus, the Veteran would also require a position where he does not have to work with the public, or interact with co-workers and supervision.  The Board finds that the combined limitations placed upon any employment situation make it difficult, if not impossible, for the Veteran to secure and maintain a substantially gainful position

The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad, supra.  Here, the evidence is that the disabilities of sufficient severity to render the Veteran practically unemployable.  The Board therefore finds he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The Board notes that the Veteran's current combined disability evaluation for compensation at all relevant times is 90 percent or above.  There also during the relevant period at least one single service-connected disability ratable at 40 percent or more (in this case, the either the PTSD or the residuals of prostate cancer).  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Given the foregoing, the evidence establishes that the Veteran is unable to secure and maintain substantially gainful employment.  Because of this finding and the schedular criteria for a TDIU have been met, the Board finds that entitlement to TDIU is warranted.

The issue of the effective date of the award of TDIU will be addressed by the RO in a rating decision implementing the Board's grant of entitlement to TDIU in order to preserve the Veteran's right to appeal in the event that he disagrees with the date assigned.  Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


ORDER

Entitlement to a 20 percent rating, but no higher, for residuals of prostate cancer is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As to an increased rating for PTSD, with apologies to the Veteran, the Board must again remand the issue for further development.  Medical treatment records dated in February 2010 and September 2014 indicate that the Veteran applied for Social Security Administration benefits after the Veteran lost his job in 2009.  The RO received a negative response from the Social Security Administration in October 2009, but given the dates of the treatment notes, it appears the Veteran applied for benefits after the RO made its inquiry to the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the last VA examination in November 2014 and addendum opinion in December 2014, VA has received records from the Veteran from the Mayo Clinic, which indicates the Veteran was hospitalized in June 2014 for his mental health symptoms.  While the VA examination noted the hospitalization by history from the Veteran, the examiner did not have the benefit of the records as well as a subsequent private evaluation dated in October 2015, which indicated the Veteran's symptoms appeared to have worsened.  Accordingly, the Board has determined that the Veteran should have a new VA examination to determine the current severity of his PTSD based upon all available information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from July 2015 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file

2.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for benefits including all medical record and copies of all adjudications. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the record development is completed, provide the Veteran with a VA mental health examination to determine the current severity of the Veteran's PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, and the disability described in accordance with VA rating criteria.

The examiner is asked to specifically comment on the records from the Mayo Clinic and the report from a private psychologist received by VA in December 2015.  

4.  After the development requested is completed, readjudicate the claim for a higher rating for PTSD.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


